Case: 20-50546      Document: 00515734274         Page: 1     Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 5, 2021
                                  No. 20-50546
                               Conference Calendar                        Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Daniel Quintanilla,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:19-CR-228-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Daniel Quintanilla has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Quintanilla has filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50546     Document: 00515734274         Page: 2   Date Filed: 02/05/2021




                                  No. 20-50546


   relevant portions of the record reflected therein, as well as Quintanilla’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                       2